Citation Nr: 0914578	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1983, from August 1983 to June 1987, and from November 1987 
to November 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 Regional Office 
(RO) in Indianapolis, Indiana rating decision, where the RO 
declined reopening the claim.  

Thereafter, in a March 2006 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2006, the parties submitted a Joint Motion for Remand, which 
was granted by the Court.  A February 2007 decision of the 
Board vacated the March 2006 decision.  In a separate 
February 2007 decision, the Board reopened the Veteran's 
claim for service connection for a psychiatric disorder and 
remanded the case for further development.  Following that 
development, in August 2008, the Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case, 
which continued to deny the Veteran's claim.  The Veteran's 
claim was returned to the Board for consideration, but was 
again remanded in a December 2008 Board decision to provide 
the Veteran a requested videoconference hearing.  

The Veteran had a hearing before the undersigned Veterans Law 
Judge in March 2009.  A transcript of that proceeding has 
been associated with the claims folder.  As all procedural 
requirements have been met, the Board may consider the 
Veteran's claim on the merits.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's current 
diagnosis of bipolar disorder had its onset during military 
service, or is otherwise attributable to his military 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his current 
psychiatric disorder was incurred during his military 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to 
entitlement to service connection, the Board finds that any 
deficiencies in notice as to this issue were not prejudicial 
to the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran contends that he has a psychiatric condition as 
the result of his active duty service.  Specifically, the 
Veteran reports that he had no treatment for psychiatric 
issues prior to and no problems noted at enlistment.  The 
Veteran alleges his mental problems began during his service 
in Okinawa in 1979-80 and that treatment commenced 
thereafter. 
 
The Board notes that the Veteran has a history of psychiatric 
problems dating back to his time in service.  As alleged by 
the Veteran, the Board observes that the Veteran's entrance 
examination in March 1979 lists no psychiatric problems, with 
no noted personality deviations.  At that time, the Veteran 
reported no depression, excessive worry, or nervous trouble 
of any sort.  In June 1980, the Veteran's service treatment 
records indicate a diagnosis of acute anxiety, with 
medication prescribed in response.  A February 1981 
psychiatric evaluation diagnosed the Veteran with "Anxiety 
Neurosis, Mild."  In June 1981 the Veteran was diagnosed 
with dysthymic disorder.  At that time, the service treatment 
records indicate that the Veteran reported intermittent 
depression for two and a half years.  On the Veteran's first 
separation examination in May 1983 he reported depression, 
excessive worry, trouble sleeping, and nervous trouble.  The 
examiner noted problems in 1979 that had been resolved with 
counseling and medication.  During the Veteran's second 
enlistment period there were no references to a psychiatric 
condition.  Prior to his final enlistment, in an October 1987 
examination, the Veteran reported no history of depression, 
excessive worry, or nervous trouble of any sort.  On his 
final separation examination, in October 1989, however, the 
Veteran noted excessive worry.

Following service, in July 1996 the Veteran was hospitalized 
for eight (8) days for depression and diagnosed with bipolar 
disorder with borderline personality and dependent 
personality traits.  At that time, the record indicates that 
the Veteran reported psychiatric problems since childhood.  
The claims file indicates ongoing treatment for depression 
and other psychiatric problems from his release through 
December 2006, including hospitalization in June 2004 for 
depression, agitation, and suicidal ideation.

The Veteran was afforded a VA psychiatric examination in 
April 2007.  The April 2007 examination report notes a 
reported family history of mental disorder and an absence of 
treatment for any psychiatric conditions during the Veteran's 
childhood.  The examiner observed the contradictory medical 
records with respect to childhood onset of psychiatric 
problems.  The examiner considered in great detail the 
Veteran's in-service mental health issues and treatment, as 
well as concurrent marital and social issues and alcohol 
abuse.  The examiner also discussed the Veteran's symptoms, 
diagnoses, and treatment after service.  After examination, 
the examiner noted Axis I diagnoses of "Bipolar II Disorder, 
Depressed" and alcohol dependence, in remission.  The 
examiner also concluded that the Veteran "does meet criteria 
for personality dysfunction for which he has been previously 
diagnosed."  In this regard, the examiner noted an Axis II 
diagnosis of mixed personality traits, which he defined as 
borderline personality traits and dependent personality 
traits.  With respect to onset of the Veteran's current 
psychiatric conditions, the examiner was unable to speculate, 
based on the conflicting evidence of record regarding 
reported onset of psychiatric problems in-service or during 
childhood.  "I cannot provide an opinion...without resorting 
to speculation concerning any depressive disorder start 
date...There are things in the record that support either start 
date.  In such a situation I believe the benefit of the doubt 
goes with the veteran."  The examiner did specifically note, 
however, that "it appears from the record that during 
military service events primarily from his marital and family 
life were the sources of increased depressive symptoms."  
The examiner noted that these events did occur during his 
military service, and he appears to have experienced repeated 
bouts of depression during the years since in which is 
marriages became especially troubled.

The claims file also contains a May 2008 VA evaluation 
requested by the RO to clarify the results of the April 2007 
examination.  The second VA examiner conclusively opined that 
the Veteran's current psychiatric condition was more likely 
not related to his military service.  The examiner stated, in 
relevant part:

It is the opinion of this clinician that the 
veteran's early problems with depressive symptoms 
in military service are a separate disorder from 
his later problems that have been diagnosed in 1996 
as bipolar disorder.  In his early medical records 
there are no references to any bipolar disorder 
problems.  There were significant references to 
marital problems, which the veteran indicates to be 
primary source of the disruption of his mood and 
psychosocial functioning while in the military 
service.  If there were any condition that was 
present during military service that might have 
contributed to these issues, it would be his 
borderline independent personality traits, as 
dysfunctional personality traits are seen to have 
been present prior to service and to be a life-long 
disorder that are difficult to treat.

In support of his claim, the Veteran provided the report from 
a December 2006 private examination.  The examiner based his 
opinion on a review of the Veteran's claims file and an 
extended interview of the Veteran.  The examiner noted at the 
outset of his discussion that his opinion concerned the 
Veteran's claim of service connection for an acquired 
psychiatric disorder, which had been variously diagnosed in 
the past as anxiety reaction and dysthymic disorder, and was 
currently diagnosed as bipolar disorder.  The examiner 
concluded, "I believe without any doubt that the psychiatric 
disorder from which he now suffers had its onset during the 
time he was on active duty with the Air Force in Okinawa." 
(Emphasis in original).  The examiner based his opinion on 
the Veteran's reported history, which the examiner observed 
corresponded precisely with the information in the claims 
file, and on his review of the claims file.  Specifically, 
the examiner noted the Veteran's current assertion of onset 
of symptomatology in the military.  The examiner also quoted 
extensively from the record and the Veteran's statements 
during the interview.  In conclusion, the examiner stated, 
"In my opinion, nothing in the record is even slightly 
suggestive of onset at any other time than sometime between 
1979 and 1980."  (Emphasis in original).  

The Board recognizes that there is conflicting evidence in 
the record.  On the one hand, a VA psychologist has opined 
that the Veteran's current diagnosis of bipolar disorder is 
unrelated to his in-service diagnosis of anxiety disorder or 
to any incident of military service.  On the other hand, a 
private psychologist unequivocally links the Veteran's 
current psychiatric disorder to military service.  The Board 
finds both opinions to be credible and probative, as they 
were both based on a review of the record and each provided a 
thorough basis and rationale for their opinion.  The other VA 
opinion of record, obtained in April 2007, shows that the VA 
examiner was reluctant to offer any conclusion as to the 
relationship between his current disability and service for 
fear of resorting to speculation.  However, the examiner also 
noted that his depressive symptoms were first documented 
during his military service, and several of the examiner's 
observations could be interpreted to suggest that the 
Veteran's later emotional difficulties had some relationship 
to those first experienced in service.

Having considered the conflicting opinions, the Board 
concludes the evidence is at the very least in equipoise as 
to whether the Veteran's current psychiatric disability, 
which has been most commonly diagnosed as bipolar disorder, 
was incurred during his military service.  As such, the 
Veteran is entitled to the benefit of the doubt and service 
connection may be granted.

In closing, the Board recognizes that there is some evidence 
in the Veteran's medical records indicating possible onset of 
certain psychiatric symptoms during childhood.  The Board 
also recognizes that the May 2008 VA examiner concluded that 
the Veteran's diagnosis with an anxiety disorder in service 
was related to those pre-existing conditions.  However, given 
the conflicting reports as to onset, the fact that no 
psychiatric disability was shown upon entry into service, and 
in light of the statement from the private psychologist, the 
Board concludes that the Veteran should be presumed to have 
entered service in sound condition.  See 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2008).  Therefore, in light of the 
Veteran's in-service diagnosis, his psychiatric history, and 
the December 2006 medical opinion indicating a relationship 
between his current psychiatric diagnosis and military 
service, the Board further concludes that service connection 
is warranted.  See Hickson, supra.



ORDER

Entitlement to service connection for bipolar disorder is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


